DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 18 are objected to because of the following informalities:  It appears that claim 18 invokes a Markush Group, and should be amended as follow “ ….  the LCST monomers are selected from a group consisting of N-isopropylacrylamide;, N,N-dimethylacrylamide; acryloyl morpholine; N,N-diethyl acrylamide, N-tert-butyl acrylamide, N-vinyl caprolactam: and diacetone acrylamide.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1  recites the limitation ".  There is insufficient antecedent basis for this limitation in the claim.  All the claims dependent of claim 1 are also rejected.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor (or for applications subject to pre-
AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the
limitation “greater than 10-4 % mol%” however, claim 1 has an upper limit in which claim
2 depending upon, making the claim indefinite.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites the
limitation “less than 9.10-2 mol% however, claim 1 has a lower limit in which claim 3
depending upon, making the claim indefinite.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second
paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor (or for applications subject to pre-
AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 19 recites the
limitation “less than 4.10 mol% however, claim 1 has a lower limit of claim 1 is higher than the lower limit of claim 19, in which claim 19 depending upon, making the claim
indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 15, 17, and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Favero (WO 2016/162532 A1) (“Favero” herein – provided by applicant)

Claim 1
Favero discloses, as best understood based on the indefiniteness above, a process of enhanced oil recovery by sweeping an underground formation comprising the following steps: [0004; 0066]
 	- preparing an aqueous injection fluid comprising at least one water-soluble copolymer, [0044-0048]
 	- injecting the injection fluid into an underground formation, [0012]
- sweeping the underground formation using the injected fluid, 
 	- recovering an aqueous and oily gaseous mixture or an aqueous and oily and gaseous mixture,
 	 wherein the water-soluble copolymer comprises monomeric units resulting from: 
a) at least one water-soluble monomer bearing at least one unsaturated function; [0023-0026] and
 b) at least one Lower Critical Solution Temperature (LCST) macromonomer in an amount greater than 10-5 mol% and less than 10-1 mol% based on the total number of moles of water-soluble monomer(s) and LCST macromonomer(s). [0031]
Since Favero discloses the same method of injecting an aqueous fluid into an oil and gas hydrocarbon formation with a water-copolymer comprising monomeric units resulting from: a) at least one water-soluble monomer bearing at least one unsaturated function; and b) at least one Lower Critical Solution Temperature (LCST) macromonomer in an amount greater than 10-5 mol% and less than 10-1 mol% based on the total number of moles of water-soluble monomer(s) and LCST macromonomers, it would sweep the underground formation recovering an aqueous and oily gaseous mixture or an aqueous and oily and gaseous mixture. 
 	"Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
	

Claim 2
Favero discloses the process according to claim 1, wherein a molar percentage of LCST macromonomers in the water-soluble copolymer is greater than 10-4 mol% based on the total number of moles of monomers and LCST macromonomers. [0031]

Claim 3
Favero discloses the process according to claim 1, wherein a molar percentage of LCST macromonomers in the water-soluble copolymer is less than 9. 10-2 mol% based on  total number of moles of monomers and LCST macromonomers. [0031]

Claim 4
Favero discloses the process according to claim 1, wherein the LCST macromonomer is obtained by radical reaction between an LCST oligomer and a compound containing a double bond, the double bond still being present after said radical reaction. [0035]

Claim 5
Favero discloses the process according to claim 4, wherein the LCST oligomer has a nitrogen or oxygen atom at its end. [0035]

Claim 6
Favero discloses the process according to claim 4, wherein the compound containing a double bond is selected from acryloyl chloride, acrylic acid, methacryloyl chloride, methacrylic acid, maleic anhydride, methacrylic anhydride, unsaturated aliphatic isocyanates, allyl chloride, allyl bromide, glycidyl acrylate, and glycidyl methacrylate. [0026]

Claim 7
Favero discloses the process according to claim 4, wherein the LCST oligomer
comprises LCST monomers that are water-soluble monomers selected from non-ionic monomers, anionic monomers, cationic monomers, and zwitterionic monomers. [0023]

Claim 8
Favero discloses the process according to claim 7, wherein the LCST monomers are selected from N-isopropylacrylamide; N,N-dimethylacrylamide; acryloyl morpholine, N,N- diethyl acrylamide; N-tert-butyl acrylamide; N-vinyl caprolactam; and diacetone acrylamide. [0024]

Claim 9
Favero discloses the process according to claim 1, wherein the LCST macromonomer is of formula (I):
		
    PNG
    media_image1.png
    244
    160
    media_image1.png
    Greyscale

 wherein m is an integer between 2 and 40. [0044-0048]

Claim 10
Favero discloses the process according to claim 1, wherein the LCST macromonomers would have a weight average molecular weight between 500 g/mol and 200,000 g/mol. (i.e. calculated by examiner Total water- soluble copolymer about 200,000 g/mol with 90% LCST macromonomers  = 180,000 g/mol of LCST macromonomers)  [0031 & 0060]
 	 
Claim 11
Favero discloses the process according to claim 1, wherein the water-soluble monomers of the water-soluble copolymer bearing at least one unsaturated function are selected from non-ionic monomers, anionic monomers, cationic monomers, and zwitterionic monomers. [0023]

Claim 12
Favero discloses the process according to claim 4, wherein the water-soluble copolymer comprises non-ionic monomers, and the LCST oligomer comprises non-ionic monomers, these non-ionic monomers being selected from the group comprising consisting of acrylamide; methacrylamide; N- vinylformamide; and N-vinylpyrrolidone. [0024]

Claim 13
Favero discloses the process according to claim 4, wherein the water-soluble copolymer comprises anionic monomers, and the LCST oligomer comprises anionic monomers,
the anionic monomers being selected from the group comprising consisting of acrylic acid; methacrylic acid; itaconic acid; crotonic acid; maleic acid; fumaric acid; 2-acrylamido 2- methylpropanesulfonic acid, vinylsulfonic acid, vinylphosphonic acid, allylsulfonic acid, allylphosphonic acid, styrene sulfonic acid; and the water-soluble salts of these monomers. [0026]

Claim 14
Favero discloses the process according to claim 1, wherein the water-soluble copolymer has a weight average molecular weight between 0.5 million and 40 million g/mol. [0060]

Claim 15
Favero discloses the process according to claim 1, wherein the water-soluble copolymer has an association temperature between 25°C and 160°C. [0051-0053]

Claim 17
Favero discloses the process according to claim 1, wherein the underground formation has a maximum temperature between 25°C and 160°C. [0053]

Claim 18
Favero discloses the process according to claim 1, wherein:
 	 the LCST macromonomer is obtained by radical reaction between an LCST oligomer and a compound containing a double bond, the double bond still being present after said radical reaction; [0026; 0044-0048] and 
 	the LCST monomers are selected from N-isopropylacrylamide;, N,N-dimethylacrylamide; acryloyl morpholine; N,N-diethyl acrylamide, N-tert-butyl acrylamide, N-vinyl caprolactam: and diacetone acrylamide. [0023-0024]

Claim 20
Favero discloses the process according to claim 6, wherein:	
- the LCST macromonomer is of formula (I):
		
    PNG
    media_image1.png
    244
    160
    media_image1.png
    Greyscale

wherein m is an integer between 2 and 40;[0044-0048]
- the LCST oligomer comprises LCST monomers that are water-soluble monomers selected from non-ionic monomers and anionic monomers; [0023]
	- the LCST monomers are selected from N-isopropylacrylamide; N,N- dimethylacrylamide; acryloyl morpholine; N,N-diethyl acrylamide; N-tert-butyl acrylamide; N-vinyl caprolactam; and diacetone acrylamide; [0024]
	- the water-soluble copolymer comprises non-ionic monomers, and the LCST oligomer comprises non-ionic monomers, these non-ionic monomers being selected from the group consisting of acrylamide; methacrylamide; N- vinylformamide; N- vinylpyrrolidone;[0026]  and
	- the water-soluble copolymer comprises anionic monomers, and the LCST oligomer comprises anionic monomers, the anionic monomers being selected from the group consisting of acrylic acid; methacrylic acid; itaconic acid; crotonic acid; maleic acid; fumaric acid; 2-acrylamido 2-methylpropanesulfonic acid, vinylsulfonic acid, vinylphosphonic acid, allylsulfonic acid, allylphosphonic acid, styrene sulfonic acid; and the water-soluble salts of these monomers. [0023-0026]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Favero as applied to claim 1 above, and further in view of Bittner (WO 2015/189060 A1) (“Bittner” herein – cited previously)..

Claim 16
Favero discloses the process according to claim 1. Favero however does not explicitly disclose, wherein the aqueous injection fluid comprises more than 5% by weight of salts.
	Bittner teaches the above limitation (See Page 19; 4th – 5th  paragraphs→ Bittner teaches this limitation in that he total amount of all salts in the aqueous formulation can be up to 350000 ppm (parts by weight) with respect to the sum of all components of the formulation, for example 2000 ppm to 350000 ppm) for the purpose of having formulation that can be prepared in fresh water but also in salts containing water . For example, seawater can be used to prepare the aqueous formulation, or promoted formation water used in this manner can be used. For production platforms in the sea, the formulation is usually applied in seawater. (Page 19; 4th – 5th  paragraphs)
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to aqueous fluid of Favero, with the above limitation, as taught by Bittner, in order to have seawater can be used to prepare the aqueous formulation, or promoted formation water used in this manner can be used. For production platforms in the sea, the formulation is usually applied in seawater. (Page 19; 4th – 5th  paragraphs)

Claim 19
Favero discloses the process according to claim 1, wherein:
 - the molar percentage of LCST macromonomers in the water-soluble copolymer is greater than 5. 10-3 mol% based on the total number of moles of monomers and LCST macromonomers;  [0031]
 - the molar percentage of LCST macromonomers in the water-soluble copolymer is less than 4. 10-2 mol%  based on the total number of moles of monomers and LCST macromonomers; [0031]
- the water-soluble copolymer has an association temperature greater than 90°C and less than or equal to 160°C; [0053] and
 - the aqueous injection fluid [0012]
Favero however does not explicitly disclose the aqueous fluid injection fluid comprises more than 10% by weight of salts.  (Same as Claim 16)

Response to Arguments
Applicant’s arguments, filed on 06/03/2022, with respect to objection to the title have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
 	Applicant’s arguments, filed on 06/03/2022, with respect to objection of claims 6, 7, 11, 12, 13, and 20 have been fully considered and are persuasive.  The objection  have been withdrawn.
 	Applicant’s arguments, filed on 06/03/2022, with respect to rejection of claims 1, 2, 4, and 20 under 35 USC 112 (b) /second have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.
Applicant's arguments filed on 06/03/2022 with regards to claims 2, 3, and 19 rejected under 35 USC 112 (b) /second have been fully considered but they are not persuasive, because it does not solve the problem with the claim limitation.
Applicant’s arguments, filed on 06/03/2022, with respect to the rejection(s) of Claims 1 -11,13-17, and 19 are rejected under 35 U.S.C. 102)(a) (1) as being
anticipated by Bittner (WO 2015/189060A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made set forth above.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        08/24/2022